Whitfield, J.
—Quo warranto proceedings were brought in the name of the Attorney General to test the right of -the five respondents to act as directors of the Library Board for the public library established in the City of Tampa. A demurrer , to the amended information was sustained, the proceedings were dismissed and the relator took writ of error.
The question - it is sought to have determined is whether the Library Board shall be elected by the city council or appointed by the mayor of the city.
Chapter 6199 Acts of 1911 provides that whenever the city or town council of any incorporated city or town in this State shall deem it advisable to establish and maintain a public library and reading room free for the use of the inhabitants of such city or town, they shall call an election to determine the matter. If the vote duly taken is in favor of establishing and maintaining such public libraiy, the city or town council shall establish the same, and may levy a tax of not more than two mills on the dollar annualy to be levied and collected and “to be known as the ‘Library Fund.’ ” It is further provided that when any city or town council shall have decided by ordinance to establish and maintain a public library and reading room under the act, they shall elect a Library Board to consist of five directors as stated in the act whose powers and duties are therein prescribed.
Section 7 of Chapter 5363 Acts of 1903 in amending the charter of the City of Tampa provides that the Mayor of the City of Tampa “shall have power to appoint by and with the consent of the city council, all officers of the city who are not made elective by this charter.”
Section 4, Chapter 5859 Acts of 1907, amending the charter of the City of Tampa provides that “the govern*63ment of said city shall be carried on by the following” stated officers “and such other officers as may be created by ordinance of the city not inconsistent herewith.”
Section 5, Chapter 6402 Acts of 1911, amending Section 20 of Chapter 5363, a part of the charter of the City of Tampa provides that “in addition to the powers herein above enumerated, the city council shall have the power and perform all the duties imposed upon them by the laws of Florida, now in force or which may be hereafter enacted, providing for the government of cities and towns not inconsistent with the provisions of this Act.” Such section also provides that the city council shall have power “to levy annually a tax not to exceed one-fourth mill upon the assessed valuation of each year for the maintenance of a free public library.” Section 14 Chapter 6402 provides that the city “shall also have the right to raise by taxation such amounts as may be necessary to maintain a public library in said city not to exceed one-fourth mill on the dollar upon the taxable property in the City of Tampa.”
In City of Tampa v. Prince, 63 Fla. 387, 58 South. Rep. 542, it was held that the tax levy authorized by Chapter 6199 Acts of 1911, does not expressly or impliedly repeal the last above quoted provision of Chapter 6402 Acts of 1911; and that both the provisions authorizing a tax levy may “be utilized to effectuate the legislative intent.”
In Section 8 Article VIII of the State Constitution it is ordained that “the legislature shall have power to establish and to abolish municipalities, to provide for their government, to prescribe their jurisdiction and powers, and to alter or amend the same at any time.” The legislative authority to “prescribe” the “jurisdiction and powers” of municipalities, “and to alter or amend the same *64at any time,” may be exercised by the enactment of laws that are general or local in their nature; and the effectiveness of provisions contained in general or local laws is determined by the application of appropriate rules of construction.
The provisions of Chapter 6199 Acts of 1911, authorizing any city or town to establish and maintain a public library and reading room free for the use of its inhabitants, upon an approving vote of the electors thereof and providing for “a Library Board to consist of five directors,” are applicable to the City of Tanipa. And if such provisions are utilized in establishing and maintaining a public library and reading room in the city, the statute expressly provides that the city?- council “shall elect a Library Board to consist of five directors.” This express provision for the election by the city council of a Library Board is inconsistent with the provisions of Section 7, Chapter 5363, that the mayor of the City of Tampa “shall have power to appoint by and with the consent of the city council, all officers of the city who are not made elective by this charter.” The provision of Chapter 6x99 for the election by the city council of a Library Board is also inconsistent with the provision of Section 4, Chapter 5859, that the government of the city shall be carried on by stated officers, not including a Library Board, “and such other officers as may be created by ordinance of the city not inconsistent herewith.” Likewise such provision of Chapter 6199 Acts of 1911 is inconsistent with the provision of Section 5, Chapter 6402, Acts of X9XX, that “the city council shall have the power and perform all the duties imposed upon them by the laws of Florida, now in force or which may be hereafter enacted, providing for the government of cities and towns not inconsistent with the provisions of this act.” The provision *65of Chapter 6199, that the city council shall elect a Library Board when the provisions of Chapter 6199 are utilized for the establishment and maintenance of a public library and reading room in the city, being inconsistent with the other quoted provisions, such provision of Chapter 6199 operates to supersede the effectiveness of the other provisions in so far as they are repugnant to the •requirement of Chapter 6199, that the city council “shall elect a Library Board to consist of five directors.”
The express power of the legislature to alter or amend the jurisdiction and powers of a city and the inconsistent provisions of the quoted portions of the statutes, necessarily produce the result that the express specific provisions of Chapter 6199, Acts of 1911, relating to a single definite subject and being applicable to all cities and towns, supersede opposing provisions of the other statutes that are applicable only to the City of Tampa but do not particularly relate to the subject covered by Chapter 6199. Chapters 6199 and 6402 were enacted at the same session of the Legislature of 1911. See City of Tampa v. Prince, supra.
Assuming on this proceeding that a Library Board in the City of Tampa was duly established, it appears that the members of such board were elected by the city council of the City of Tampa, as the council is required to do where the provisions of Chapter 6199 are put into operation, the judgment is affirmed.
Taylor, C. J. and Shackleford, Cockrell and Ellis, JJ. concur.